Dissenting opinion of
Whitehead, J.
John G. Leake died intestate in June, 1827, and letters of administration upon his personal estate were duly granted to John Engle, the defendant in Certiorari.
Upon an allegation, that the personal estate of the intestate was insufficient for the payment of his debts, an order for the sale of a part of his real estate, was obtained in due form; the land sold; the proceedings of the administrator reported in writing to the Orphans’ Court next after such sale, and a deed to the purchaser executed pursuant to the order of the court for that purpose. The account of the administrator was reported to the Orphans’ Court at the June term, 1835, for final settlement, and the same was decreed accordingly.
Some time after this, but when and for what reason does not appear by the case, his letters of administration were revoked, and letters were granted to Crombie the plaintiff in Certiorari. At the March term of the court, 1838, Crombie applied for and obtained rules upon Engle, the former administrator, to show cause why the final decree on the settlement of his account, should not be set aside, and the account opened and re-settled, on the ground of fraud and mistake ; and why the order for the sale of the land and the approval of the sale thereof, should not be set aside for the same reason. ,
The application was founded upon the thirty-second section of the act to ascertain the power and authority of the ordinary and his surrogates, Elm,. Dig. 365, by which it is enacted, “ that the sentence or decree of the Orphans’ Court, on the final settlement, and allowance of the accounts of executors, administrators, guardians or trustees, shall be conclusive upon all parties and shall exonerate and forever discharge every such executor, administrator, guardian or trustee, from all demands of creditors, legatees or others, beyond the amount of such settlement, except *91for assets or moneys which may cometo hand after settlement as aforesaid, excepting also in cases where a party applying for a re-settlement, shall prove some fraud or mistake therein, to the satisfaction of the said Orphans’ Court.”
Upon hearing the application, that these rules be made absolute, sundry depositions of witnesses were read, (taken under a rule of court for that purpose,) as to the receipt and disbursement of moneys by the former administrator, showing to my mind, if the witnesses were worthy of credit, a case of gross fraud on his part. But the Orphans’ Court being of opinion, that the plaintiff had not proved fraud or mistake in the account, or in the language of the statute, fraud or mistake not being proved to the satisfaction of the Orphans’ Court, discharged the rules.
The Certiorari brings up these several rules of' the Orphans’ Court, with the testimony of the witnesses, to be reviewed, and the errors of the court below corrected.
I can find no authority given by statute to the Orphans’ Court to interfere with or set aside an order for the sale of land by an executor or administrator, on the ground of fraud or mistake. And in the absence of any such authority over these orders, it has clearly no jurisdiction. There would be a manifest impropriety in the exercise of a jurisdiction of this kind, without protecting the rights of innocent purchasers. It is sufficient however for our present purpose, that the Orphans’ Court had no authority by statute for this proceeding, and was therefore clearly right in refusing to disturb this order; and more especially as third persons had acquired rights under it.
Upon the application to open and re-settle the final account, on the ground of fraud and mistake, the proceedings are regular in point of form, and within the jurisdiction of the Orphans’ Court. Is the alleged error in refusing to open this account under the circumstances of this case, examinable by this court upon Certiorari f I think not. This was a matter resting entirely in the discretion of the Orphans’ Court, and as such, not subject to review by this court. True, the discretion of that court in this matter is a limited discretion. By the terms of the act, it has authority to open these decrees only upon proof of fraud or mistake, to its satisfaction. To produce this satisfaction there *92must be proof, and it must be of a legal character. If therefore, in the exercise of this discretion, that court should order a decree to be opened for re-settlement, upon illegal evidence, or without any proof whatever of fraud or mistake, as was the ease in Johnson v. Eicke, 7 Halst. 316, it would be such an error or illegality as could be corrected by this court on Certiorari. In this case, no question is raised as to illegality in the proceedings of the Orphans’ Court. No complaint is made of the rejection of legal or the admission of illegal evidence. The supposed error is, the judgment it formed upon the evidence : or in other words, it committed an error in not being satisfied upon the proof in the case, that there was fraud or mistake in the accounts of the defendant Engle. It does not appear, that any question of law was involved or discussed on the hearing before the court below. It was purely a question of fact, addressed to the sound discretion of the court, upon a matter exclusively within its j urisdiction, and as such, not examinable by this court. We have no power to interrogate the judges as to the operations of their minds in this matter, or to inquire into the reasons and principles of their determinations.
Our business, sitting as a court of Error, is with legal errors or illegalities in the proceedings of inferior judicatories, and not with supposed errors upon questions of fact, except in those cases where authority is given by statute to review the merits upon Certiorari. If we entertain jurisdiction in this case, then I see not, why by means of a Certiorari “ granted on matter of law only,” we cannot look into the merits of every case brought before us in this way, and correct what in our opinion, may be a wrong judgment by the inferior tribunal, upon the evidence.
Again, no complaint having been made of the violation of any principle of law, by the judges of the Orphans’ Court, it appears to me we are bound to presume, that the rules to show cause were discharged, because of the insufficiency of the proof in their opinion, of fraud or mistake in Engle’s account. Suppose we exercise jurisdiction and reverse the proceedings, because in our opinion, there are mistakes in these accounts, will the Orphans’ Court be bound upon a re-hearing upon the same proof, to be satisfied also, and decree accordingly ? I think not. That court may, upon a re-hearing again adjudge the prdof in *93sufficient- in their opinion, and refuse to set aside the decree. AYe have no power to compel them to order otherwise, nor can wo punish them for contempt for not being satisfied ; or in other words, for not forming the same opinion we do upon the evidence, and for the reason, that it is a matter of discretion with them, made so by statute. The judges of the Orphans’ Court, not of this court, are to be satisfied.
The seeming hardship of the case, should have no influence with us in determining this question, as upon matters of this kind, the court of Chancery has jurisdiction, and all proper relief can there be afforded the party.
In my opinion, the Certiorari should be dismissed.

Deoree of Orphans’ Court dismissing the rule to show cause against opening the account, &c. reversed; and record remitted with instructions.

Cited in Stevenson v. Phillips, 1 Zab. 72; Same ease, 1 Zab. 561-618.